Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 26 January 2021. Claims 1-12 and 14-20 remain pending and presently under consideration in this application.

Response to Amendment
Applicants have amended each of claims 1, 4, 7 and 9-12 to replace “consisting essentially of” with “consisting of”, and argue that the aforementioned amendment distinguishes the claimed liquid crystal composition, corresponding method of making thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in each of a display panel and display device, is distinguished from the of the prior art of record.
Applicants refer to paragraphs [0029] and [00114]* as alleged support for the aforementioned amendment: “they recite “all the monomers in the liquid crystal composition contain an ether structure or an ether-like structure”. 
*Applicants’ reference to [00114] is unclear since the last section of the specification is as follows: 
    PNG
    media_image1.png
    171
    468
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1157
    1082
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. Contrary to applicants’ assertions, a recitation of “all the monomers in the liquid crystal composition contain an ether structure or an ether-like structure” in the specification as originally filed does not equate to providing support for the transitional phrase of “consisting of”, as proposed in the Amendment of 26 January 2021. Requiring that all the monomers posses “an ether structure or an ether-like structure”, does not preclude the liquid crystal composition from containing other compounds. As such, applicants’ argument that the amendment to the claims to recite “consisting of” as distinguishing the claimed liquid crystal composition from that of the prior art of record, are moot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722